REQUESTED BY: Senator George Fenger Member of the Legislature State Capitol Building Lincoln, Nebraska 68509
Dear Senator:
This is in reply to your inquiry concerning the application of the pawn brokers law, and more specifically as to whether or not it applies to dealers who take trade-ins, such as those who sell new and used automobiles or guns.
Section 69-201 (Reissue 1981) defines pawn brokers as: `Any person engaged in the business of lending money upon chattel property for security and requiring possession of the property so mortgaged on condition of returning the same upon payment of a stipulated amount of money, or purchasing property on condition of selling it back at a stipulated price.'
Unless a merchant falls within this definition, the pawn broker law would not apply. If, for example, an automobile dealer loaned money and retained possession of the borrower's automobile as security, or purchased an automobile from an individual on the condition of selling it back at a stipulated price, the dealer would then fall within the provisions of the pawn broker law.
Unless there is need for changing the overall meaning or coverage of the pawn brokers law, we see no present need for clarification or refinement.
Very truly yours, PAUL L. DOUGLAS Attorney General Bernard L. Packett Assistant Attorney General